IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                 No. 97-40037
                               Summary Calendar



                                DON RAY WHITE,
                                                           Plaintiff-Appellant,

                                      versus

              MICHAEL O’GUIN, Captain at Telford Unit;
         JEFF CALFEE, Officer, Lieutenant of Telford Unit;
               JEFFREY CATOL, CO III of Telford Unit,
                                               Defendant-Appellees.



           Appeal from the United States District Court
                 for the Eastern District of Texas
                           (5:96-CV-125)

                                  May 6, 1998

Before JOHNSON, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Don   Ray      White,   Texas    prisoner   #512713,      is   BARRED   from

proceeding in forma pauperis (IFP) under the Prison Litigation

Reform   Act   of    1995    (PLRA)   because,   on   at    least   three    prior

occasions while incarcerated, White has brought an action or appeal

in a United States Court that was dismissed as frivolous.1                  See 28


     *
       Pursuant to 5th CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th CIR. R. 47.5.4.
     1
      See White v. O’Connor, No. 96-50821 (5th Cir. February 21,
1997)(unpublished; appeal dismissed as frivolous); White v. Scott,
No. 96-40394 (5th Cir. August 1, 1996)(unpublished; appeal of
U.S.C. § 1915(g); Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.

1996).    Accordingly, White’s IFP status is DECERTIFIED, and he may

not proceed IFP in any civil action or appeal filed while he is in

prison unless he is under imminent danger of serious physical

injury.    See 28 U.S.C. § 1915(g).   The appeal is DISMISSED.

     White has fifteen (15) days from the date of this opinion to

pay the full appellate filing fee of $105 to the clerk of the

district court, should he wish to reinstate his appeal.

     IFP DECERTIFIED; APPEAL DISMISSED.




dismissal for frivolousness dismissed as frivolous counts as two
strikes).

                                  2